 Case: 1:20-cv-00579-DRC-SKB Doc #: 17 Filed: 04/13/21 Page: 1 of 3 PAGEID #: 62




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

VERNON REEVES,                                            Civil Action No. 1:20-cv-579

       Plaintiff,                                         Cole, J.
                                                          Bowman, M.J
    vs.

METRO BUS HEADQUARTERS,

       Defendant.

                                MEMORANDUM ORDER

       This civil action is now before the Court on Defendant Southwest Ohio Regional

Transit Authority’s (improperly named as Metro Bus Headquarters) (hereinafter referred

to as “SORTA”) motion to require Plaintiff to provide a more definite statement with

respect to his Complaint. (Doc. 14). Plaintiff did not respond to the motion.

       Federal Rule of Civil Procedure 12(e) provides that the Court may require a more

definite statement if a pleading is “so vague or ambiguous that a party cannot

reasonably prepare a response.” Fed. R. Civ. P. 12(e). Rule 12(e) is to “be construed

and administered to secure the just, speedy, and inexpensive determination of every

action.” Fed. R. Civ. P. 1. “If a pleading fails to specify the allegations in a manner that

provides sufficient notice, a defendant can move for a more definite statement under

Rule 12(e) before responding.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514, 122

S. Ct. 992, 998 (2002).

       Here, SORTA contends that Plaintiff’s Pro Se Complaint contains only three

sentences of factual allegations. (Doc. 1, PageID# 3). Namely, Plaintiff alleges that in

July 2020:
 Case: 1:20-cv-00579-DRC-SKB Doc #: 17 Filed: 04/13/21 Page: 2 of 3 PAGEID #: 63




        1) A Route 4 bus driver asked Plaintiff to move to the back of the bus even

though he is handicapped and uses a walker;

        2) Plaintiff submitted a written complaint to Metro; and

        3) The “woman bus driver is still working for Metro and is a threat to discriminate

against other handicap (sic) people.”

(Id.)

        Plaintiff requests “$100,000,000 paid in full by wage garnishment….” (Id. at

PageID# 4).

        SORTA argues that these allegations are so vague and lacking in factual content

that SORTA is unable to determine which claim(s) Plaintiff is asserting or against whom

the claim(s) are asserted. As such, SORTA asks the Court for an Order requiring

Plaintiff to provide more specificity with regard to his cause(s) of action. SORTA’s

request is well-taken. See e.g. Aaron v. Novartis Pharm. Corp., No. 1:12cv00203, 2013

U.S. Dist. LEXIS 101197 (W.D. Ky. July 19, 2013) (granting defendant’s 12(e) motion

where the complaint did not “identify or separate out [the plaintiff’s] causes of action in

any discernible way”). Here, Plaintiff's Complaint is so ambiguous that Defendant

cannot reasonably be required to frame a responsive pleading.

        Accordingly, Defendant's Motion for a More Definite Statement (Doc. 14) is

GRANTED. Plaintiff must more clearly plead all legal causes of action that he is

claiming against SORTA which would entitle him to claim damages. For each cause of

action, Plaintiff must set out facts outlining the dates of all wrongful acts for which he

seeks compensation and the entities or individuals committing such wrongful acts.

Plaintiff shall either file a More Definite Statement or an Amended Complaint in
 Case: 1:20-cv-00579-DRC-SKB Doc #: 17 Filed: 04/13/21 Page: 3 of 3 PAGEID #: 64




compliance with this Order within FOURTEEN (14) DAYS of the date of this Order.

Plaintiff’s failure to comply with this order may result in a Report and Recommendation

to the District Judge that Plaintiff’s complaint be dismissed for lack of prosecution

       IT IS SO ORDERED

                                                        s/Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge
